


EXHIBIT 10.11

FORM OF

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of July , 2008, by and
among CHINA ARMCO METALS, INC., a Nevada corporation (the “Company”), Suite
1706/A , Jincheng International Plaza, No. 66 Jing San Road, Zhengzhou, PRC, and
the subscribers identified on the signature page hereto (each a “Subscriber” and
collectively “Subscribers”) (each agreement with a Subscriber being deemed a
separate and independent agreement between the Company and such Subscriber,
except that each Subscriber acknowledges and consents to the rights granted to
each other Subscriber each, an “Other Subscriber” under such agreement and the
Transaction Documents, as defined in Section 5(c) of this Agreement, referred to
therein).

 

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase up to $8,400,000.00 (the
“Aggregate Purchase Price”) of the Company’s common stock, $.001 par value
(“Common Stock”) in units of $300,000.00; each unit consisting of (a) 100,000
shares of Common Stock at a per share purchase price of $3.00 (the “Share
Purchase Price”); subject to adjustment as described in this Agreement), and (b)
100,000 Warrants in the form attached hereto as Exhibit A (the “Warrants”), to
purchase shares of Common Stock (the “Warrant Shares”). The per share Exercise
Price of the Warrants shall be Five Dollars ($5.00) (the “Exercise Price”;
subject to adjustment as described in the Warrant and in this Agreement. The
purchase price to be paid by each Subscriber, as identified on the signature
page to this Agreement, is referred to as the “Purchase Price” and the shares
being purchased by and issued to such Subscriber, as identified on the signature
page to this Agreement, are referred to as the “Purchased Shares.” The Purchased
Shares, the Warrants and the Warrant Shares are collectively referred to herein
as the “Securities”; and

 

WHEREAS, the aggregate proceeds of the sale of the Purchased Shares and the
Warrants contemplated hereby shall be held in escrow pending the closing of the
transactions contemplated by this Agreement pursuant to the terms of an Escrow
Agreement in the form attached hereto as Exhibit B (the “Escrow Agreement”).1

____________________

1 By signing this Agreement, each of the Subscriber and the Company, subject to
acceptance by the Escrow Agent, agrees to all of the terms and conditions of,
and becomes a party to, the Escrow Agreement, all of the provisions of which are
incorporated herein by this reference as if set forth in full.

 

1

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

 

1.         Closing Date. The “Closing Date” shall be the date that the sum of
$1,200,000.00 is transmitted by wire transfer or otherwise to or for the benefit
of the Company. At the election of the Company, there may be one or more
Additional Closing Dates, provided however, that the Aggregate Purchase Price at
all closings shall not exceed $8,400,000.00. At each such Closing Date, the
Company shall deliver a Closing Certificate substantially in the form of Exhibit
E as set forth in Paragraph 2(b) of the Agreement. The consummation of the
transactions contemplated herein (the “Closing”) shall take place at the offices
of Krieger & Prager, LLP, 39 Broadway, Suite 920, New York, New York 10006, upon
the satisfaction of all conditions to Closing set forth in this Agreement.

 

 

2.

Closing.

 

(a)       Subject to the satisfaction or waiver of the terms and conditions of
this Agreement, on the Closing Date each Subscriber, in the amounts set forth on
the signature page hereto, shall purchase and the Company shall sell to each
such Subscriber in the amount set forth on the signature page hereto, the
Purchased Shares and the Warrants as described in Section 3 of this Agreement.

 

(b)       The occurrence of the Closing is expressly contingent on (i) payment
by the Subscriber of the Subscriber’s Purchase Price, which payment shall made
to an escrow account maintained by the Escrow Agent named in the Escrow
Agreement pursuant to instructions separately provided to the Subscriber, to be
held in escrow pending the Closing, (ii) delivery by the Company to the Krieger
& Prager LLP pending the Closing of a written undertaking by the Company and the
Transfer Agent to deliver one or more original signed stock certificates
representing the Purchased Shares, issued in the name of the Subscriber within
two (2) business day after the Closing, (iii) delivery by the Company to the
Krieger & Prager, LLP of original ink-signed Warrants issued by the Company to
the Subscriber (such stock certificates and Warrants, the “Delivered
Certificates”), (iv) the truth and accuracy, on the Closing Date of the
representations and warranties of the Company and Subscriber contained in this
Agreement, (v) the continued compliance with the covenants of the Company set
forth in this Agreement through such date, (vi) the non-occurrence prior to that
date of any event that with the passage of time or the giving of notice could
become an Event of Default, as defined in Section 7 hereof or other default by
the Company of its obligations and undertakings contained in this Agreement,
(vii) the delivery by the Company on the Closing Date of a certificate
substantially in the form of Exhibit E (the “Closing Certificate”) signed by its
chief executive officer or chief financial officer (1) representing the truth
and accuracy of all the representations and warranties made by the Company
contained in this Agreement, as of the Closing Date, as if such representations
and warranties were made and given on such date, except for changes that will
not have alone, or in any combination in the aggregate, a Material Adverse
Effect (as defined in Section 5(a) of this Agreement), (2) certifying that the
information contained in the schedules and exhibits hereto is substantially
accurate as of the Closing Date, except for changes that do not constitute a
Material

 

2

--------------------------------------------------------------------------------




Adverse Effect, (3) adopting and renewing the covenants and representations set
forth in Sections 5, 7, 8, 9, 10, 11, and 12 of this Agreement in relation to
the Closing Date, the Purchased Shares and the Warrants, and (4) certifying that
no Event of Default has occurred, and (viii) a legal opinion of Company Counsel
nearly identical to the legal opinion referred to in Section 6 of this Agreement
shall be delivered to each Subscriber on the Closing Date in relation to the
Company, the Purchased Shares and the Warrants (“Closing Legal Opinion “).

 

3.         Warrants. On the Closing Date, the Company will issue and deliver
Warrants to the Subscribers as follows:

 

(a) Each shall (i) be for the purchase of a number of shares of Common Stock
equal to the number of Purchased Shares of the relevant Subscriber; (ii) have a
per share exercise price (the “Exercise Price”) of $5.00; the Exercise Price
will be subject to adjustment as provided herein and in the Warrant; (iii) be
exercisable from the Closing Date through the close of business on the date
which is the last day of the calendar month in which the fifth annual
anniversary of the Closing Date occurs (the “Warrant Expiration Date”); (iv)
have cashless exercise rights as provided in the Warrant; and (v) provide for
automatic conversion immediately prior to the Warrant Expiration Date on the
terms provided in the Warrant.

 

Except as specified above, each Warrant shall generally be in the form annexed
hereto as Exhibit A. The Warrant Shares shall be subject to the provisions of
the Registration Rights provisions.

 

4.         Subscriber’s Representations and Warranties. Each Subscriber, for
himself, herself or itself (but not with respect to any other Subscriber),
hereby represents and warrants to and agrees with the Company that:

 

(a)       Organization and Standing of the Subscriber. If the Subscriber is an
entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.

 

(b)       Authorization and Power. The Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the
Securities. The execution, delivery and performance of this Agreement by the
Subscriber and, if the Subscriber is an entity, the consummation by the
Subscriber of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required. This Agreement
has been duly authorized, executed and delivered by the Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms thereof.

 

3

--------------------------------------------------------------------------------




(c)       No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Subscriber of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of the Subscriber’s charter documents or bylaws or other
organizational documents, each as currently in effect, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which the Subscriber is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on the Subscriber). The Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to purchase
the Securities in accordance with the terms hereof, provided that for purposes
of the representation made in this sentence, the Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.

 

(d)       Information on Company. The Subscriber has been furnished with or has
had access at the EDGAR Website of the Commission to the Company’s Form 10-KSB
(and any amendments thereto) for the year ended December 31, 2007 and all
periodic and current reports filed with the Commission thereafter, but not later
than five business days before the Closing Date (hereinafter referred to as the
“Reports”). In addition, the Subscriber has received in writing from the Company
such other information concerning its operations, financial condition and other
matters as the Subscriber has requested in writing (such other information is
collectively, the “Other Written Information”), and considered all factors the
Subscriber deems material in deciding on the advisability of investing in the
Securities. Subscriber acknowledges that on or about June 30, 2008, the Company
filed a Form 8-K describing a certain Merger transaction (the “Merger”).
Subscriber has had access to and the opportunity to review said Form 8-K and the
Exhibits thereto. .

 

(e)       Information on Subscriber. The Subscriber (i) is, and will be on the
Closing Date and upon each exercise of the Warrants, an “accredited investor”,
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, (ii) is experienced in investments and business matters, (iii) has
made investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, (iv)
alone or with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Subscriber to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof. The information set forth on the signature page hereto
regarding the Subscriber is accurate and complete in all material respects.

 

4

--------------------------------------------------------------------------------




(f)        Purchase of Purchased Shares and Warrants. On the Closing Date, the
Subscriber will purchase the Purchased Shares and Warrants as principal for its
own account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof, but Subscriber
does not agree to hold the Purchased Shares and Warrants for any minimum amount
of time.

 

(g)       Compliance with Securities Act. The Subscriber understands and agrees
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Subscriber contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. Notwithstanding anything to the
contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate when employed in
connection with the Company includes each Subsidiary (as defined in Section 5(a)
of this Agreement) of the Company. For purposes of this definition, “control”
means the power to direct the management and policies of such person or firm,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 

(h)       Legends on Purchased Shares and Warrant Shares. The Purchased Shares
and the Warrant Shares shall bear the following or similar legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CHINA ARMCO METALS, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.”

 

 

(i)

Legend on Warrants. The Warrants shall bear the following or similar legend:

 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION

 

5

--------------------------------------------------------------------------------




STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CHINA ARMCO METALS, INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(j)        Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

 

(k)       Authority; Enforceability. This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and the Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Subscriber relating hereto.

 

(l)        No Governmental Review. The Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(m)      Correctness of Representations. The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless the Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.

 

(n)       Survival. The foregoing representations and warranties shall survive
until three years after the Closing Date.

 

5.         Company Representations and Warranties. The Company represents and
warrants to and agrees with each Subscriber that, except as set forth in the
Reports or in Schedule 5 hereto, and as otherwise qualified in the Transaction
Documents:

 

(a)       Due Incorporation. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business is disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such

 

6

--------------------------------------------------------------------------------




qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purpose of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, properties or business of the
Company taken individually, or in the aggregate, as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity) of which more than
50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. All the Company’s Subsidiaries as of the
Closing Date are set forth on Schedule 5(a).

 

(b)       Outstanding Stock. Except as set forth on Schedule 5(b), all issued
and outstanding shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid and nonassessable. The Company’s
capitalization and outstanding shares are substantially as reported in the most
recently filed Reports reflecting such information.

 

(c)       Authority; Enforceability. This Agreement, the Purchased Shares, the
Warrants, the Escrow Agreement and any other agreements delivered together with
this Agreement or in connection herewith (collectively, the “Transaction
Documents”) have been duly authorized, executed and delivered by the Company and
Subsidiaries (as the case may be) and are valid and binding agreements
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors ‘ rights generally and to
general principles of equity. The Company and Subsidiaries have full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform their obligations thereunder.

 

(d)       Additional Issuances. There are no outstanding agreements or
preemptive or similar rights affecting the Company’s Common Stock or other
equity securities and, other than (i) pursuant to this Agreement with other
Subscribers, (ii) pursuant to the Merger Transaction described in Section 4(d)
(the “Merger”) or (iii) as described on Schedule 5(d), and no outstanding
rights, warrants or options to acquire, or instruments convertible into or
exchangeable for, or agreements or understandings with respect to the sale or
issuance of any shares of Common Stock or other equity securities of the Company
or other equity interest in any of the Subsidiaries of the Company. The
anticipated capitalization of the Company on a fully diluted basis outstanding
as of immediately following the Closing on the Aggregate Purchase Price is set
forth on Schedule 5(d)-1.

 

7

--------------------------------------------------------------------------------




(e)       Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, any Principal Market (as defined in Section 9(b) of
this Agreement), nor the Company’s shareholders is required for the execution by
the Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities.

 

(f)        No Violation or Conflict. Assuming the representations and warranties
of each of the Subscribers in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other Transaction Documents entered
into by the Company relating thereto or contemplated thereby will:

 

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default in any material respect) of a material
nature under (A) the articles or certificate of incorporation, charter or bylaws
of the Company, each as currently in effect, (B) any decree, judgment, order,
law, treaty, rule, regulation or determination applicable to the Company of any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company or over the properties or assets of the Company or any of its
Affiliates, (C) the terms of any bond, debenture, or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its Affiliates is a party, by which the Company or any of its Affiliates is
bound, or to which any of the properties of the Company or any of its Affiliates
is subject, or (D) the terms of any “lock-up” or similar provision of any
underwriting or similar agreement to which the Company, or any of its Affiliates
is a party except the violation, conflict, breach, or default of which would not
have a Material Adverse Effect; or

 

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its
Affiliates, except as contemplated herein; or

 

(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company; or

 

8

--------------------------------------------------------------------------------




(iv) result in the activation of any piggy-back registration rights of any
person or entity holding securities or debt of the Company or having the right
to receive securities of the Company.

 

(g)       The Securities. Upon their issuance, the Securities (i) are, or will
be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer under the 1933 Act and any
applicable state securities laws; (ii) have been, or will be, duly and validly
authorized and on the date of issuance of the Purchased Shares, and upon
exercise of the Warrants, the Purchased Shares and Warrant Shares, will be duly
and validly issued, fully paid and nonassessable or if registered pursuant to
the 1933 Act, and resold pursuant to an effective registration statement will be
free trading and unrestricted; (iii) will not have been issued or sold in
violation of any preemptive or other similar rights of the holders of any
securities of the Company; (iv) will not subject the holders thereof to personal
liability by reason of being such holders, provided the Subscriber’s
representations herein are true and accurate; and (v) provided the Subscriber’s
representations herein are true and accurate, will have been issued in reliance
upon an exemption from the registration requirements of and will not result in a
violation of Section 5 under the 1933 Act.

 

(h)        Litigation. There is no pending or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the performance by the Company of
its obligations under the Transaction Documents. There is no pending, or, to the
knowledge of the Company, basis for any, action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.

 

(i)         Reporting Company. Pursuant to the provisions of the Securities
Exchange Act of 1934 Act (the “1934 Act”), the Company has filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve (12) months.

 

(j)         No Market Manipulation. The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold, provided, however, that this provision shall not prevent the Company
from engaging in investor relations/public relations activities consistent with
past practices.

 

(k)        Information Concerning Company. The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates and all the information required to be disclosed
therein. Since the last day of the fiscal year of the most recent audited
financial statements included in the Reports (“Latest Financial Date”), and

 

9

--------------------------------------------------------------------------------




except as modified in the Other Written Information or in the Schedules hereto,
there has been no Material Adverse Effect relating to the Company’s business,
financial condition or affairs not disclosed in the Reports. The Reports
including the financial statements therein, do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances when made.

 

(l)        Stop Transfer. The Company will not issue any stop transfer order or
other order impeding the sale, resale or delivery of any of the Securities,
except as may be required by any applicable federal or state securities laws
(and, if so required, unless contemporaneous notice of such instruction is given
to the Subscriber).

 

(m)       Defaults. The Company is not in violation of its articles of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.

 

(n)       Not an Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the OTC Bulletin Board (“Bulletin Board”) or any Principal Market which would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder. Nor will the Company or any of its
Affiliates take any action or steps that would cause the offer or issuance of
the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. The Company will not conduct any offering
other than the transactions contemplated hereby that will be integrated with the
offer or issuance of the Securities, which would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.

 

(o)       No General Solicitation. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.

 

10

--------------------------------------------------------------------------------




(p)       Listing. The Common Stock is quoted on the Bulletin Board under the
symbol: CNAM. The Company has not received any oral or written notice that the
Common Stock is not eligible nor will become ineligible for quotation on the
Bulletin Board nor that the Common Stock does not meet all requirements for the
continuation of such quotation.

 

(q)       No Undisclosed Liabilities. The Company has no liabilities or
obligations which are material, individually or in the aggregate, which are not
disclosed in the Reports and Other Written Information, other than those
incurred in the ordinary course of the Company’s businesses since the Latest
Financial Date and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as disclosed on Schedule
5(q).

 

(r)        No Undisclosed Events or Circumstances. Since the Latest Financial
Date, no event or circumstance has occurred or exists with respect to the
Company or its businesses, properties, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the Reports.

 

(s)       Capitalization. The authorized and outstanding capital stock of the
Company as of the date of this Agreement and the Closing Date are set forth
onSchedule 5(d) and Schedule 5(d)-1. Except as set forth on Schedule 5(d), there
are no options, warrants, or rights to subscribe to, securities, rights or
obligations convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock of the Company. All of the outstanding
shares of Common Stock of the Company have been duly and validly authorized and
issued and are fully paid and nonassessable.

 

(t)         Dilution. The Company’s executive officers and directors understand
the nature of the Securities being sold hereby and recognize that the issuance
of the Securities will have a potential dilutive effect on the equity holdings
of other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company or parties entitled to
receive equity of the Company.

 

(u)       No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date.

 

11

--------------------------------------------------------------------------------




(v)       Transfer Agent. The name, address, telephone number, fax number,
contact person and email address of the Company current transfer agent is set
forth on Schedule 5(v) hereto. The Company’s transfer agent at any time is
referred to as the “Transfer Agent.”

 

(w)      Investment Company. Neither the Company nor any Affiliate is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(x)       Absence of Certain Company Control Person Actions or Events. The term
“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act. To the Company’s
knowledge, none of the following has occurred during the past five (5) years
with respect to a Company Control Person:

 

(i)        A petition under the federal bankruptcy laws or any state insolvency
law was filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

 

(ii)       Such Company Control Person was convicted in a criminal proceeding or
is a named subject of a pending criminal proceeding (excluding traffic
violations and other minor offenses);

 

(iii)      Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:

 

(A)      acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

 

 

(B)

engaging in any type of business practice; or

 

12

--------------------------------------------------------------------------------




(C)      engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

 

(iv)      Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (iii) of this item, or to be associated with Persons engaged in any
such activity; or

 

(v)       Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or Commission to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or Commission has not been subsequently reversed, suspended,
or vacated.

 

(y)       Subsidiary Representations. The Company makes each of the
representations contained in Sections 5(a), (b), (d), (e), (f), (h), (k), (m),
(q), (r), (u), and (w) of this Agreement, as same relate to each Subsidiary of
the Company.

 

(z)       Company Successor. All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Sections 9(g) through 9(l) shall relate, apply and refer to the Company and its
successors.

 

(aa)     Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.

 

(bb)     Survival. The foregoing representations and warranties shall survive
until three (3) years after the Closing Date.

 

6.         Regulation D Offering. The offer and issuance of the Securities to
the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. On the Closing Date,
the Company will provide an opinion reasonably acceptable to Subscriber from the
Company’s legal counsel opining on the availability of an exemption from
registration under the 1933 Act as it relates to the offer and issuance of the
Securities and other matters reasonably requested by Subscribers. A form of the
legal opinion is annexed hereto as Exhibit C. The Company will provide, at the
Company’s expense, such other legal opinions in the future as are reasonably
necessary for (i) the issuance of the Warrant Shares and (ii) the resale of the
Shares and the Warrant Shares pursuant to an effective registration statement,
pursuant to Rule 144 under the 1933 Act (“Rule 144”), or pursuant to another
available exemption from registration.

 

12

--------------------------------------------------------------------------------




7.         Events of Default. The occurrence of any of the following events is
an event of default under this Agreement (each, an “Event of Default”):

 

(a)       Breach of Covenant. The Company breaches any material covenant or
other term or condition of any Transaction Document in any material respect;
provided, however, that if such breach is capable of being cured, such breach
continues for a period of ten business days after written notice to the Company
from the Subscriber.

 

(b)       Breach of Representations and Warranties. Any material representation
or warranty of the Company made herein in any Transaction Document or in
connection therewith shall be false or misleading in any material respect as of
the date made or as of the Closing Date.

 

(c)       Receiver or Trustee. The Company or any Subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.

 

(d)       Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Company or any Subsidiary or any of their property or
other assets for more than $100,000.00, and shall remain unvacated, unbonded or
unstayed for a period of forty-five (45) days.

 

(e)       Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Company or any Subsidiary and if
instituted against is not dismissed within 45 days of initiation.

 

(f)         Delisting. Delisting of the Common Stock from any Principal Market;
failure to comply with the requirements for continued listing on a Principal
Market; or notification from a Principal Market that the Company is not in
compliance with the conditions for such continued listing on such Principal
Market.

 

(g)       Non-Payment. A default by the Company or any Subsidiary under any one
or more obligations in an aggregate monetary amount in excess of $500,000 for
more than ten days after the due date.

 

(h)       Stop Trade. A Commission or judicial stop trade order or Principal
Market trading suspension that lasts for five or more consecutive trading days.

 

(i)        Reservation Default. Failure by the Company to comply with its
obligation to reserve shares from its authorized Common Stock to be issued upon
exercise of the Warrants.

 

14

--------------------------------------------------------------------------------




(j)        Cross Default. A default by the Company of a material term, covenant,
warranty or undertaking of any other agreement to which the Company or any
Subsidiary are parties, or the occurrence of a material event of default under
any such other agreement which is not cured after any required notice and/or
cure period.

 

(k)       Default to Other Subscriber. An Event of Default shall have been
declared by any other Subscriber in accordance with the preceding provisions of
this Section 7.

 

 

8.

Finder/Legal Fees.

 

(a)       Finder. Each of the Company on the one hand, and each Subscriber (for
such Subscriber only) on the other hand, agrees to indemnify the other against
and hold the other harmless from any and all liabilities to any persons claiming
brokerage commissions or finder’s fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby and arising out of such
party’s actions. Except as provided in the following sentence, the Company
represents that there are no parties entitled to receive fees, commissions, or
similar payments in connection with the Offering. Notwithstanding the foregoing,
(i) the Company reserves the right to engage registered broker-dealers in
connection with this offering to participate in the offering to certain
Subscribers, and (ii) the Company will be responsible for all fees and other
compensation due to such broker-dealers, which compensation may include a cash
fee of up to 10% of the Purchase Price paid by those Subscribers identified by
such finders and broker, and warrants (“Placement Agent Warrants”) having terms
substantially similar to the Warrants for the purchase of up to 10% of the
number of shares subject to the Warrants of those Subscribers.

 

(b)       Legal Fees. The Company shall pay to Krieger & Prager, LLP
(“Counsel”), a fee of $40,000.00 (“Legal Fees”) as reimbursement for services
rendered to the Subscribers in connection with this Agreement and the purchase
and sale of the Purchased Shares and the Warrants (the “Offering”). The Legal
Fees will be paid on the Closing Date and will be paid out of funds held
pursuant to the Escrow Agreement.

 

(c)        Due Diligence Fee. The Company will pay a due diligence fee (“Due
Diligence Fee”) described on Schedule 8 hereto to the parties identified on
Schedule 8 hereto (each, a “Due Diligence Fee Recipient”).

 

9.         Covenants of the Company. The Company covenants and agrees with each
Subscriber as follows:

 

(a)       Stop Orders. The Company will advise each Subscriber, within two hours
after the Company receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.

 

15

--------------------------------------------------------------------------------




(b)       Listing. The Company shall promptly secure the listing of the
Purchased Shares and the Warrant Shares upon each national securities exchange,
or electronic or automated quotation system upon which they are or become
eligible for listing and shall use commercially reasonable efforts to maintain
such listing so long as any Purchased Shares, Warrants or Warrant Shares are
outstanding. The Company will maintain the listing of its Common Stock on the
American Stock Exchange, Nasdaq Capital Market, Nasdaq National Market System,
OTC Bulletin Board, or New York Stock Exchange (whichever of the foregoing is at
the time the principal trading exchange or market for the Common Stock (the
“Principal Market”)), and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable. The Company will provide each Subscriber
with copies of all notices it receives notifying the Company of the threatened
and actual delisting of the Common Stock from any Principal Market. As of the
date of this Agreement, the Bulletin Board is the Principal Market.

 

(c)       Market Regulations. The Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to each
Subscriber.

 

(d)       Filing Requirements. (A)        Within twenty (20) days after the
Closing, the Company will file with the Commission a Registration Statement on
Form 8-A under the 1934 Act registering the Common Stock, and use its best
efforts to cause such registration statement to become and remain effective.

 

 

(B)

From the date of this Agreement and until the earliest of

 

(i)        the date which is one year after the date (the “Last Exercise Date”)
on which the Warrants have been exercised in full other than by way of a
cashless exercise (which Last Exercise Date shall be deemed to occur no later
than the Warrant Expiration Date),

 

(ii)       the date on which all of the Purchased Shares and the Warrant Shares
have been resold or transferred by all the Subscribers pursuant to the
Registration Statement provided, however, that if any outstanding Warrant may
still be exercised, such date shall not be determined until the earlier of the
date such Warrants have been exercised in full or the Warrant Expiration Date,
or

 

(iii)      the date on which all of the Purchased Shares and the Warrant Shares
which were issued upon exercise of the Warrants other than by way of cashless
exercise may be resold or transferred pursuant to Rule 144, without regard to
volume limitations; provided, however, that if any outstanding Warrant may still

 

16

--------------------------------------------------------------------------------




be exercised, such date shall not be determined until the earlier of the date
such Warrants have been exercised in full or the Warrant Expiration Date,

 

the Company will (A) cause its Common Stock to continue to be registered under
Section 12(g) of the 1934 Act, (B) comply in all material respects with its
reporting and filing obligations under the 1934 Act, (C) voluntarily comply with
all reporting requirements that are applicable to an issuer with a class of
shares registered pursuant to Section 12(g) of the 1934 Act, and (D) comply with
all requirements related to any registration statement filed pursuant to this
Agreement. The Company will use its commercially reasonable efforts not to take
any action or file any document (whether or not permitted by the 1933 Act or the
1934 Act or the rules thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under said acts
until two years after the Closing Date. Until the earlier of the resale of the
Purchased Shares and the Warrant Shares by each Subscriber or two years after
the Warrants have been exercised, the Company will use its commercially
reasonable efforts to continue the listing or quotation of the Common Stock on a
Principal Market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market. The Company agrees to timely file a Form D with respect to the
Securities if required under Regulation D and to provide a copy thereof to each
Subscriber promptly after such filing.

 

(e)       Failure to Make Timely Filings. Until such time as the Subscriber may
sell the Common Stock without limitation under Rule 144 the Company agrees that,
if the Company fails to file in a timely manner, beyond any applicable extension
period, on the SEC’s EDGAR system any information required to be filed by it,
whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy Statement or otherwise, the
Company shall be liable to pay to the Subscriber an amount based on the
following schedule (where “No. Business Days Late” refers to each Trading Day
after the latest due date for the relevant filing):

 

 

Late Filing Payment For Each 40,000 Shares of

 

No. Business Days Late

of Common Stock (or portion thereof)

 

1

$100

 

2

$200

 

3

$300

 

4

$400

 

5

$500

 

6

$600

 

7

$700

 

8

$800

 

9

$900

 

10

$1,000

 

>10

$1,000 + $200 for each Trading

 

Day Late beyond 10 days

 

17

--------------------------------------------------------------------------------




The Company shall pay any payments incurred under this Section in immediately
available funds upon demand by the Subscriber; provided, however, that the
Subscriber  making the demand may specify that the payment shall be made in
shares of Common Stock at the Share Purchase Price applicable to the date of
such demand.

 

(f)        Use of Proceeds. The proceeds of the Offering will be employed by the
Company for the purposes set forth on Schedule 9(f) hereto. Except as set forth
on Schedule 9(f), the Aggregate Purchase Price may not and will not be used for
accrued and unpaid officer and director salaries, payment of financing related
debt, redemption of outstanding or equity instruments of the Company, litigation
related expenses or settlements, brokerage fees, nor non-trade obligations
outstanding on the Closing Date.

 

(g)       Reservation. Prior to the Closing Date, the Company undertakes to
reserve, pro rata, on behalf of the Subscribers from its authorized but unissued
common stock, a number of common shares equal to the shares and Warrant Shares
issuable upon exercise of the Warrants. Failure to have sufficient shares
reserved pursuant to this Section 9(g) shall be a material default of the
Company’s obligations under this Agreement and an Event of Default.

 

(h)       Taxes. From the date of this Agreement and until the sooner of (i) the
date which is two (2) years after the Closing Date, or (ii) the date as of which
all of the Purchased Shares and Warrants Shares have been resold or transferred
by all the Subscribers pursuant to the Registration Statement or pursuant to
Rule 144, without regard to volume limitations, the Company will promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
lawful taxes, assessments and governmental charges or levies imposed upon the
income, profits, property or business of the Company; provided, however, that
any such tax, assessment, charge or levy need not be paid if the validity
thereof shall currently be contested in good faith by appropriate proceedings
and if the Company shall have set aside on its books adequate reserves with
respect thereto, and provided, further, that the Company will pay all such
taxes, assessments, charges or levies forthwith upon the commencement of
proceedings to foreclose any lien which may have attached as security therefore.

 

(i)        Books and Records. From the date of this Agreement and until the
sooner of (i) (i) the date which is two (2) years after the Closing Date, or
(ii) the date as of which all of the Purchased Shares and Warrants Shares have
been resold or transferred by all the Subscribers pursuant to the Registration
Statement or pursuant to Rule 144, without regard to volume limitations, the
Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.

 

(j)        Governmental Authorities. From the date of this Agreement and until
the sooner of (i) the date which is two (2) years after the Closing Date, or
(ii) the date as of which all of the Purchased Shares and Warrants Shares have
been resold or transferred by all the Subscribers pursuant to the Registration
Statement or pursuant to Rule 144, without regard to volume limitations, the
Company shall duly observe and conform in all material respects to all valid

 

18

--------------------------------------------------------------------------------




requirements of governmental authorities relating to the conduct of its business
or to its properties or assets.

 

(k)       Intellectual Property. From the date of this Agreement and until the
sooner of (i) the date which is two (2) years after the Closing Date, or (ii)
the date as of which all of the Purchased Shares and Warrants Shares have been
resold or transferred by all the Subscribers pursuant to the Registration
Statement or pursuant to Rule 144, without regard to volume limitations, the
Company shall maintain in full force and effect its corporate existence, rights
and franchises and all licenses and other rights to use intellectual property
owned or possessed by it and reasonably deemed to be necessary to the conduct of
its business, unless it is sold for value.

 

(l)        Properties. From the date of this Agreement and until the sooner of
(i) the date which is two (2) years after the Closing Date, or (ii) the date as
of which all of the Purchased Shares and Warrants Shares have been resold or
transferred by all the Subscribers pursuant to the Registration Statement or
pursuant to Rule 144, without regard to volume limitations, the Company will
keep its properties in good repair, working order and condition, reasonable wear
and tear excepted, and from time to time make all necessary and proper repairs,
renewals, replacements, additions and improvements thereto; and the Company will
at all times comply with each provision of all leases to which it is a party or
under which it occupies property if the breach of such provision could
reasonably be expected to have a Material Adverse Effect.

 

(m)      Confidentiality/Public Announcement. From the date of this Agreement
and until the sooner of (i) the date which is two (2) years after the Closing
Date, or (ii) the date as of which all of the Purchased Shares and Warrants
Shares have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations the Company agrees that except in connection with a Form 8-K or the
Registration Statement or as otherwise required in any other Commission filing
or in a filing required by any other government or agency having jurisdiction
over the Company, it will not disclose publicly or privately the identity of the
Subscribers unless expressly agreed to in writing by a Subscriber, only to the
extent required by law and then only upon five days prior notice to Subscriber.
In any event and subject to the foregoing, the Company shall file a Form 8-K or
make a public announcement describing the Offering not later than the fourth
business day after the Closing Date. In the Form 8-K or public announcement, the
Company will specifically disclose the amount of common stock outstanding
immediately after the Closing. A form of the proposed Form 8-K or public
announcement to be employed in connection with the Closing is annexed hereto as
Exhibit D.

 

(n)       Further Registration Statements. Except for a Registration Statement
filed on behalf of the Subscribers pursuant to Section 11 of this Agreement, and
as set forth on Schedule 11(a) hereto, the Company will not file any
registration statements or amend any already filed registration statement to
increase the amount of Common Stock registered therein, or reduce the price of
which such Common Stock is registered therein, including but not limited to
Forms S-8, except with regard to Form S-8 as described on Schedule 9(n) with the
Commission or with state regulatory authorities without the consent of the
Subscribers until the expiration of the

 

19

--------------------------------------------------------------------------------




“Exclusion Period”, which shall be defined as the sooner of (i) the Registration
Statement having been current and available for use in connection with the
resale of all of the Registrable Securities (as defined in Section 11(a)(i) of
this Agreement) for a period of 240 days, or (ii) the date on which all of the
Purchased Shares and Warrant Shares have been resold or transferred by the
Subscribers pursuant to the Registration Statement or Rule 144, without regard
to volume limitations. The Exclusion Period will be tolled during the pendency
of an Event of Default. The foregoing will not apply to any Registration
Statement in respect of any acquisition, merger, exchange or sale or other
transaction.

 

(o)       Non-Public Information. The Company covenants and agrees that neither
it nor any other person acting on its behalf will provide any Subscriber or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto in each instance such
Subscriber shall have agreed in writing to receive such information. The Company
understands and confirms that each Subscriber shall be relying on the foregoing
representations in effecting transactions in securities of the Company. The
Company will offer to a single firm of counsel designated by the Subscribers
(which, until further notice, shall be deemed to be Krieger & Prager LLP, Attn:
Samuel M. Krieger, Esq., which firm has requested to receive such notification;
each, an “Investor’s Counsel”) an opportunity to review and comment on the
Registration Statement and all amendments and supplements thereto between three
and five business days prior to the proposed filing date thereof, and not file
any document in a form to which such counsel reasonably objects.

 

(p)       Offering Restrictions. Until the expiration of the Exclusion Period or
except as indicated on Schedule 5 hereto, and during the pendency of an Event of
Default, except for the Excepted Issuances (as defined in Section 12 of this
Agreement), the Company will not enter into an agreement to nor issue any
equity, convertible debt or other securities convertible into common stock or
equity of the Company nor modify any of the foregoing which may be outstanding
at anytime, without the prior written consent of the Subscriber, which consent
may be withheld for any reason. From the date of this Agreement and until the
sooner of (i) the date which is two (2) years after the Closing Date, or (ii)
the date as of which all of the Purchased Shares and Warrants Shares have been
resold or transferred by all the Subscribers pursuant to the Registration
Statement or pursuant to Rule 144, without regard to volume limitations, except
for the Excepted Issuances, the Company will not enter into any equity line of
credit or similar agreement, nor issue nor agree to issue any floating or
variable priced equity linked instruments nor any of the foregoing or equity
with price reset rights. The only officer, director, employee and consultant
stock option or stock incentive plan currently in effect or contemplated by the
Company has been submitted to the Subscribers. No other plan will be adopted nor
may any options or equity not included in such plan be issued until the end of
the Exclusion Period.

 

(q)       Additional Negative Covenants. From the date of this Agreement and
until the sooner of (i) the date which is two (2) years after the Closing Date,
or (ii) the date as of which all of the Purchased Shares and Warrants Shares
have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will not and will not permit any of its Subsidiaries,
without the written Consent of the Subscribers, to directly or indirectly:

 

20

--------------------------------------------------------------------------------




(i)        amend its certificate of incorporation, bylaws or its charter
documents so as to adversely affect any rights of the Subscribers;

 

(ii)       repay, repurchase or offer to repay, repurchase or otherwise acquire
or make any dividend or distribution in respect of any of its Common Stock,
preferred stock, or other equity securities other than to the extent permitted
or required under the Transaction Documents; or as set forth in Schedule 9 (q)
(ii);

 

 

(iii)

prepay any financing related or other outstanding debt obligations; or

 

(iv)      take any action pursuant to which it would be deemed to be a “Shell
Company” as defined in Rule 405 under the Act.

 

 

10.

Covenants of the Company and Subscriber Regarding Indemnification.

 

(a)       Company Indemnification. The Company agrees to indemnify, hold
harmless, reimburse and defend the Subscribers, the Subscribers’ officers,
directors, agents, Affiliates, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscriber or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any warranty by Company
in this Agreement or in any Exhibits or Schedules attached hereto, or (ii) after
any applicable notice and/or cure periods, any breach or default in performance
by the Company of any material covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Subscriber relating hereto. Any or all of the foregoing are deemed Events of
Default.

 

(b)       Subscriber Indemnification. Each Subscriber agrees to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents, Affiliates, control persons against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
such Subscriber in this Agreement or in any Exhibits or Schedules attached
hereto, or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by such Subscriber of any covenant or undertaking to be
performed by such Subscriber hereunder, or any other agreement entered into by
the Company and Subscribers, relating hereto.

 

(c)       Limitation on Subscriber Indemnification. In no event shall the
liability of any Subscriber or permitted successor hereunder or under any
Transaction Document or other agreement delivered in connection herewith be
greater in amount than the dollar amount of the net proceeds actually received
by such Subscriber upon the sale of Registrable Securities.

 

21

--------------------------------------------------------------------------------




(d)       Procedures. The procedures set forth in Section 11(f) shall apply to
the indemnification set forth in Sections 10(a) and 10(b) above.

 

 

11.

Registration Rights; Rule 144 Provisions.

 

(a)       Registration Statement Requirements. The Company shall file with the
Commission a Form S-1 registration statement (the “Registration Statement”) (or
such other form that it is eligible to use) in order to register all of the
Registrable Securities for resale and distribution under the 1933 Act on or
before the date (the “Required Filing Date”) which is seventy five (75) calendar
days after the Closing Date (the actual date of such filing, the “Filing Date”),
and use its best efforts to cause the Registration Statement to be declared
effective by the date (the “Required Effective Date”) which is not later than
the earlier of (x) one hundred eighty (180) calendar days after the Closing Date
or (y) seven (7) business days after oral or written notice to the Company or
its counsel from the Commission that it may be declared effective. The Company
will register not less than a number of shares of common stock in the
aforedescribed Registration Statement that is equal to Warrant Shares issuable
pursuant to this Agreement upon exercise of the Warrants (assuming, for such
purposes, that the holders of all outstanding Warrants have exercised such
Warrants in full) (collectively, the “Registrable Securities”); provided,
however, the number of such shares being registered for each Subscriber may,
with the written consent of the Subscriber (which consent may be conditioned
upon, among other things, the Company’s agreement to include certain shares in a
subsequent registration statement), be less than such number. The Registration
Statement shall also state that, in accordance with Rules 416 and 457 under the
1933 Act, it also covers such indeterminate number of additional shares of
Common Stock as may become issuable with respect to the Registrable Securities
to prevent dilution resulting from stock splits, stock dividends or similar
transactions. The Registrable Securities shall be reserved and set aside
exclusively for the benefit of the Subscribers and not issued, employed or
reserved for anyone other than such Subscribers. The Registration Statement will
immediately be amended or Additional Registration Statements will be immediately
filed by the Company as necessary to register additional shares of Common Stock
to allow the public resale of all Common Stock included in and issuable by
virtue of the Registrable Securities or any other provisions of this Agreement.
Except with the written Consent of the Subscribers, no securities of the Company
other than the Registrable Securities will be included in the Registration
Statement except that the Registration Statement may include (i) Payment Shares
(as defined in Section 11(d) of this Agreement), (ii) the shares issuable upon
exercise of Placement Agent Warrants, if any, and (iii) the shares, if any,
described on Schedule 11(a) hereto. It shall be deemed a Non-Registration Event
if at any time after the date the Registration Statement is declared effective
by the Commission (“Actual Effective Date”) the Company has registered for
unrestricted resale on behalf of the Subscribers less than 100% of the
outstanding Registrable Securities (assuming, for such purposes at any time
prior to the Warrant Expiration Date, that the holders of all outstanding
Warrants have exercised such Warrants in full). Any holder of Registrable
Securities named as a selling stockholder in the Registration Statement is
sometimes referred to herein as a “Seller”.

 

22

--------------------------------------------------------------------------------




(b)       Registration Procedures. If and whenever the Company is required by
the provisions of this Section 11 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:

 

(i)        subject to the time lines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 11, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), promptly provide to the
holders of the Registrable Securities copies of all filings and Commission
letters of comment and notify each Seller (by telecopier and by e-mail addresses
provided by Subscribers) and Counsel (by telecopier and by email to
skrieger@kplawfirm.com) on or before 3:00 PM EST on the first business day
following the day the Company receives notice that (i) the Commission has no
comments or no further comments on the Registration Statement, and (ii) the
registration statement has been declared effective (failure to timely provide
notice to Krieger & Prager, LLP as required by this Section 11(b) shall be a
material breach of the Company’s obligation and a Non-Registration Event as
defined in Section 11(d) of this Agreement);

 

(ii)       prepare and file with the Commission such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective until such
registration statement has been effective for a period of two (2) years, and
comply with the provisions of the 1933 Act with respect to the disposition of
all of the Registrable Securities covered by such registration statement in
accordance with the Sellers’ intended methods of disposition set forth in such
registration statement for such period;

 

(iii)      to the extent not available on Edgar, furnish to each Seller, at the
Company’s expense, such number of copies of the registration statement and the
prospectus included therein (including each preliminary prospectus) as such
Seller reasonably may request in order to facilitate the public sale or their
disposition of the securities covered by such registration statement;

 

(iv)      use its commercially reasonable best efforts to register or qualify
the Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of New York and such jurisdictions as a Seller
shall request in writing, provided, however, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;

 

23

--------------------------------------------------------------------------------




(v)       if applicable, list the Registrable Securities covered by such
registration statement with any securities exchange or trading market on which
the Common Stock of the Company is then listed to the extent not available on
Edgar, and if listed on the OTCBB, use its best efforts to arrange for at least
two market makers to register with the Financial Industry Regulatory Authority
(“FINRA”) as such with respect to such the Purchased Shares and the Warrant
Shares ;

 

(vi)      notify each Seller within one (1) business day of the Company’s
becoming aware that a prospectus relating thereto is required to be delivered
under the 1933 Act, of the happening of any event of which the Company has
knowledge as a result of which the prospectus contained in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing or which becomes subject to a Commission, state or other governmental
order suspending the effectiveness of the registration statement covering any of
the Shares; and

 

(vii)   provided same would not be in violation of the provision of Regulation
FD under the 1934 Act, make available for inspection by any Seller, and any
attorney, accountant or other agent retained by such Seller, all publicly
available, non-confidential financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors and employees to supply all publicly available, non-confidential
information reasonably requested by the Seller, attorney, accountant or agent in
connection with such registration statement, and

 

(viii) by 9:30 a.m. New York time on the business day following an Effective
Date, the Company shall file with the SEC in accordance with Rule 424 under the
1933 Act the final prospectus to be used in connection with sales pursuant to
such Registration Statement or Additional Registration Statement.

 

(c)       Provision of Documents. In connection with each registration described
in this Section11, each Seller (a) will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws, and (b) make any
sale or transfer only in accordance with the Plan of Distribution set forth in
such Registration Statement.

 

(d)       (i) Non-Registration Events. Except to the extent provided in
paragraph (d) (ii) below, the Company and the Subscribers agree that the Sellers
will suffer damages if the Registration Statement is not filed by the Required
Filing Date and not declared effective by the Commission by the Required
Effective Date or if, after it is declared effective, its effectiveness is not
maintained in the manner and within the time periods contemplated by Section 11
hereof, and it would not be feasible to ascertain the extent of such damages
with precision. Accordingly,

 

24

--------------------------------------------------------------------------------




if (A) the any Registration Statement is not filed on or before the Required
Filing Date or Additional Filing Date , (B) the Registration Statement is not
declared effective on or before the Effective Date or Additional Effective Date
, (C) the Registration Statement is not declared effective within seven (7)
business days after receipt by the Company or its attorneys of a written or oral
communication from the Commission that the Registration Statement will not be
reviewed or that the Commission has no further comments, (D) any registration
statement described in Section 11 declared effective but shall thereafter cease
to be effective for a period of time which shall exceed 30 days in the aggregate
per year (defined as a period of 365 days commencing on the date the
Registration Statement is declared effective) or more than 20 consecutive days
at any one time (each such event referred to in clauses A through D of this
Section 11(d) is referred to herein as a “Non-Registration Event”), then the
Company shall deliver to the holder of Registrable Securities, as liquidated
damages (“Liquidated Damages”), an amount equal to two percent (2%) of the
Aggregate Purchase Price of the Purchased Shares owned of record by such holder
for each thirty (30) days (pro rata for any period less than thirty days) which
are subject to such Non-Registration Event, but in no event shall Liquidated
Damages exceed 180 days of Liquidated Damages. The Company must pay the
Liquidated Damages in cash, except that, subject to the conditions described
below, the Company may pay the Liquidated Damages in shares of Common Stock
(with each share valued at the then effective Share Purchase Price); such shares
are referred to as “Payment Shares.” The Company may issue Payment Shares if,
but only if the Effective Date is on or before the date which is 300 days after
the Closing Date and the Registration Statement covering the Payment Shares to
be issued to the Seller is then effective. The Liquidated Damages must be paid
within ten (10) days after the end of each thirty (30) day period or shorter
part thereof for which Liquidated Damages are payable. In the event a
Registration Statement is filed by the Filing Date or Additional Filing Date but
is withdrawn prior to being declared effective by the Commission, then such
Registration Statement will be deemed to have not been filed. All oral or
written comments received from the Commission relating to the Registration
Statement must be satisfactorily responded to within thirty (30) business days
after receipt of comments from the Commission. Failure to timely respond to
Commission comments is a Non-Registration Event for which Liquidated Damages
shall accrue and be payable by the Company to the holders of Registrable
Securities at the same rate set forth above. Notwithstanding the foregoing, the
Company shall not be liable to the Seller under this Section 11(d) for any
events or delays occurring as a consequence of the acts or omissions of the
Seller contrary to the obligations undertaken by Sellers in this Agreement.
Liquidated Damages will not accrue nor be payable pursuant to this Section 11(d)
nor will a Non-Registration Event be deemed to have occurred for times during
which Registrable Securities are transferable by the holder of Registrable
Securities pursuant to Rule 144(d) under the 1933 Act.

 

 

(ii)

For the purposes of this Section

 

(A)      a.Additional Effectiveness Date means the date which is thirty (30)
calendar days after the earlier of the Additional Filing Date and the Additional
Filing Deadline or in the event that the Registration Statement is subject to
any review by the SEC pursuant to which the SEC issues comments, ninety (90)
calendar days after the earlier of the Additional Filing Date and the Additional
Filing Deadline.

 

25

--------------------------------------------------------------------------------




b. Additional Filing Date means if Cutback Shares are required to be included in
any Additional Registration Statement, the later of (i) the date sixty (60) days
after the date substantially all of the Registrable Securities registered under
the immediately preceding Registration Statement are sold and (ii) the date six
(6) months from the Initial Effective Date or the most recent Additional
Effective Date, as applicable.

 

c. Additional Registrable Securities means, (i) any Cutback Shares not
previously included on a Registration Statement and (ii) any capital stock of
the Company issued or issuable with respect to the, the Warrant Shares, the
Warrants or the Cutback Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversion and/or exercise of the Warrants.

 

d. Additional Registration Statement means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.

 

e. Additional Required Registration Amount means any Cutback Shares not
previously included on a Registration Statement, all subject to adjustment as
provided in this Section , without regard to any limitations on conversions
and/or redemptions of the Notes or exercises of the Warrants.

 

f. Cutback Shares means any of the Registrable Securities not included in all
Registration Statements previously declared effective hereunder as a result of a
limitation on the maximum number of shares of Common Stock of the Company
permitted to be registered by the staff of the SEC pursuant to Rule 415.

 

(B).        Additional Mandatory Registrations. The Company shall prepare, and,
as soon as practicable but in no event later than the Additional Filing Date ,
file with the SEC an Additional Registration Statement covering the resale of
all of the Additional Registrable Securities not previously registered on an
Additional Registration Statement hereunder. To the extent the staff of the SEC
does not permit the Additional Required Registration Amount to be registered on
an Additional Registration Statement, the Company shall file Additional
Registration Statements successively trying to register on each such Additional
Registration Statement the maximum number of remaining Additional Registrable
Securities until the Additional Required Registration Amount has been registered
with the SEC. The Company shall use such registration form as is available for
such a registration. Each Additional Registration Statement prepared pursuant
hereto shall register for resale at least that number of shares of Common Stock
equal to the Additional Required Registration Amount determined as of the date
such Additional Registration Statement is initially filed with the SEC. The
Company shall use its best efforts to have each Additional Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the Additional Effectiveness Date .

 

26

--------------------------------------------------------------------------------




(C).        Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor’s Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. To the
extent permitted by the SEC, any shares of Common Stock included in a
Registration Statement and which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Additional Registration Statement
without the prior written consent of the Required Holders.

 

(e)       Expenses. All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes, fees of transfer agents and registrars, costs of insurance and fee of one
counsel for all Sellers are called “Registration Expenses.” All underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities are called “Selling Expenses.” The Company will pay all Registration
Expenses in connection with the registration statement under Section 11. Selling
Expenses in connection with each registration statement under Section 11 shall
be borne by the Seller and may be apportioned among the Sellers in proportion to
the number of shares sold by the Seller relative to the number of shares sold
under such registration statement or as all Sellers thereunder may agree.

 

 

(f)

Indemnification and Contribution.

 

(i)        In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement

27

--------------------------------------------------------------------------------




thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances when made,
and will subject to the provisions of Section 11(f)(iii) reimburse the Seller,
each such underwriter and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to the Seller to the extent that any such
damages arise out of or are based upon an untrue statement or omission made in
any preliminary prospectus if (i) the Seller failed to send or deliver a copy of
the final prospectus delivered by the Company to the Seller with or prior to the
delivery of written confirmation of the sale by the Seller to the person
asserting the claim from which such damages arise, (ii) the final prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission, or (iii) to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by any such Seller, or any such controlling person in
writing specifically for use in such registration statement or prospectus.

 

(ii)       In the event of a registration of any of the Registrable Securities
under the 1933 Act pursuant to Section 11, each Seller severally but not jointly
will, to the extent permitted by law, indemnify and hold harmless the Company,
and each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 11, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, provided, however, that the Seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Seller, as such, furnished
in writing to the Company by such Seller specifically for use in such
registration statement or prospectus, and provided, further, however, that the
liability of the Seller hereunder shall be limited to the net proceeds actually
received by the Seller from the sale of Registrable Securities covered by such
registration statement.

 

28

--------------------------------------------------------------------------------




(iii)      Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11(f)(iii) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11(f)(iii), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11(f)(iii) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

 

(iv)      In order to provide for just and equitable contribution in the event
of joint liability under the 1933 Act in any case in which either (i) a Seller,
or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11(f) but it is judicially determined (by the entry of
a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 11(f) provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11(f); then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.

 

29

--------------------------------------------------------------------------------




 

(g)

Delivery of Unlegended Shares.

 

(i)        Within five (5) business days (such fifth business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Purchased Shares or Warrant Shares have been sold
pursuant to the Registration Statement or Rule 144 under the 1933 Act, (ii) a
representation that the prospectus delivery requirements, or the requirements of
Rule 144, as applicable and if required, have been satisfied, and (iii) the
original share certificates representing the shares of Common Stock that have
been sold, and (iv) in the case of sales under Rule 144, customary
representation letters of the Subscriber and/or Subscriber’s broker regarding
compliance with the requirements of Rule 144, the Company at its expense, (y)
shall deliver, and shall cause legal counsel selected by the Company to deliver
to its Transfer Agent (with copies to Subscriber) an appropriate instruction and
opinion of such counsel, directing the delivery of shares of Common Stock
without any legends including the legend set forth in Section 4(h) above,
reissuable pursuant to any effective and current Registration Statement
described in Section 11 of this Agreement or pursuant to Rule 144 under the 1933
Act (the “Unlegended Shares”); and (z) cause the transmission of the
certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the submitted certificates, if any, to
the Subscriber at the address specified in the notice of sale, via express
courier, by electronic transfer or otherwise on or before the Unlegended Shares
Delivery Date. Transfer fees shall be the responsibility of the Seller.

 

(ii)       In lieu of delivering physical certificates representing the
Unlegended Shares, if the Company’s Transfer Agent is then participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of a Subscriber, so long as the certificates therefore do not bear
a legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its Transfer Agent to
electronically transmit the Unlegended Shares by crediting the account of
Subscriber’s prime Broker with DTC through its Deposit Withdrawal Agent
Commission system. Such delivery must be made on or before the Unlegended Shares
Delivery Date.

 

(iii)      The Company understands that a delay in the delivery of the
Unlegended Shares pursuant to the foregoing provisions of this Section 11 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber. As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Delivery Date for each $10,000 of purchase price of the
Unlegended Shares subject to the delivery default. If during any 360 day period,
the Company fails to deliver Unlegended Shares as required by this Section 11(g)
for an aggregate of thirty (30) days, then each Subscriber or assignee holding
Securities subject to such default may, at its option, require the Company to
redeem all or any portion of the Purchased Shares and Warrant Shares subject to
such default at a price per share equal to the Redemption Percentage (as defined
below) multiplied by the Purchase Price of such Common Stock and exercise price
of such Warrant Shares (“Unlegended Redemption Amount”). The term “Redemption
Percentage” means the greater of (i) 120%, or (ii) a fraction (expressed as a
percentage) in

 

30

--------------------------------------------------------------------------------




which the numerator is the highest closing price of the Common Stock during the
aforedescribed thirty (30) day period and the denominator of which is the lowest
conversion price during such thirty (30) day period. The Company shall pay any
payments incurred under this Section in immediately available funds upon demand.

 

(iv)      In addition to any other rights available to a Subscriber, if the
Company fails to deliver to a Subscriber Unlegended Shares as required pursuant
to this Agreement, within seven (7) business days after the Unlegended Shares
Delivery Date and the Subscriber purchases (in an open market transaction or
otherwise) shares of common stock to deliver in satisfaction of a sale by such
Subscriber of the shares of Common Stock which the Subscriber was entitled to
receive from the Company (a “Buy-In”), then the Company shall pay in cash to the
Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) the Subscriber’s total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum, accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty). For example, if a Subscriber purchases
shares of Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to $10,000 of purchase price of shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares, the Company shall
be required to pay the Subscriber $1,000, plus interest. The Subscriber shall
provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.

 

(v)       In the event a Subscriber shall request delivery of Unlegended Shares
as described in Section 11(g) or the Subscriber has exercised the Warrant and
the Company is required to deliver such Warrant Shares, the Company may not
refuse to deliver Unlegended Shares or Warrant Shares based on any claim that
such Subscriber or any one associated or affiliated with such Subscriber has
been engaged in any violation of law, or for any other reason, unless, an
injunction or temporary restraining order from a court, on notice, restraining
and or enjoining delivery of such Unlegended Shares or exercise of all or part
of said Warrant shall have been sought and obtained and the Company has posted a
surety bond for the benefit of such Subscriber in the amount of 120% of the
amount of the aggregate purchase price of the Common Stock and Warrant Shares
which are subject to the injunction or temporary restraining order, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Subscriber to the
extent Subscriber obtains judgment in Subscriber’s favor.

 

(h)       Reports under 1933 Act and 1934 Act. With a view to making available
to each Subscriber the benefits of Rule 144 or any other similar rule or
regulation of the Commission that may at any time permit the Subscriber to sell
securities of the Company to the public without Registration (“Rule 144”), the
Company agrees to:

 

31

--------------------------------------------------------------------------------




(i)        make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(ii)       file with the Commission in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act; and

 

(iii)      furnish to the Subscriber so long as the Subscriber owns Registrable
Securities, promptly upon request, (x) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the 1933 Act and
the 1934 Act, (y) if not available on the Commission’s EDGAR system, a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company and (z) such other information as may be
reasonably requested to permit the Subscriber to sell such securities pursuant
to Rule 144 without registration; and

 

(iv)      at the request of any Subscriber holding Purchased Shares or Warrant
Shares (a “Holder”), give its Transfer Agent instructions (supported by an
opinion of Company Counsel or other counsel to the Company, if required or
requested by the Transfer Agent) to the effect that, upon the Transfer Agent’s
receipt from such Holder of

 

(1) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the shares of Purchased Shares or Warrant Shares which the Holder proposes to
sell (the “Securities Being Sold”) is not less than six (6) months and (B) as to
such other matters as may be appropriate in accordance with Rule 144 under the
1933 Act, and

 

(2) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the opinion of Krieger & Prager LLP shall be deemed acceptable if
not given by Company counsel) that, based on the Rule 144 Certificate,
Securities Being Sold may be sold pursuant to the provisions of Rule 144, even
in the absence of an effective Registration Statement,

 

the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s books and records (except to the extent any such
legend or restriction results from facts other than the identity of the Holder,
as the seller or transferor thereof, or the status, including any relevant
legends or restrictions, of the shares of the Securities Being Sold while held
by the Holder). If the Transfer Agent

 

32

--------------------------------------------------------------------------------




reasonably requires any additional documentation at the time of the transfer,
the Company shall deliver or cause to be delivered all such reasonable
additional documentation as may be necessary to effectuate the issuance of an
unlegended certificate.

 

(i)        Assignment of the Registration Rights. The rights to have the Company
register Registrable Securities pursuant to this Agreement and the rights of the
Subscriber under this Section 11 shall be automatically assigned by the
Subscriber to any transferee of all or any portion of any unexercised Warrants
(excluding any transfer of such Registrable Securities by a sale pursuant to an
effective Registration Statement or pursuant to Rule 144), but, only if the
Company is, within five (5) business days after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, (b) the securities with respect to which such registration rights are
being transferred or assigned, and (c) written evidence of the transferee’s
assumption of the Subscriber’s obligations under this Agreement, and any other
documents related to the transactions contemplated hereby for which the
Subscriber shall have obligations thereunder.

 

12.       Right of First Refusal; Most Favored Nation Provision; Other
Provisions.

 

(a)       Right of First Refusal. During the period from the Closing Date
through and including the first anniversary of the Closing Date, the Subscribers
shall be given not less than seven (7) business days’ prior written notice of
any proposed sale by the Company to any party of its common stock or other
securities or debt obligations of the Company, except in connection with (i)
full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of corporation or other entity, (ii) the Company’s issuance of securities
in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock pursuant to stock option plans and employee
stock purchase plans, if any, described on Schedule 5(d) hereto at prices equal
to or higher than the closing price of the Common Stock on the issue date of any
of the foregoing, (iv) as a result of the Merger, or (v) as a result of the
exercise of Warrants or conversion of which are granted or issued pursuant to
this Agreement or that have been issued prior to the Closing Date all on the
original terms thereof, the issuance of which has been disclosed in a Report
filed not less than five (5) days prior to the Closing Date (collectively the
foregoing are “Excepted Issuances”). The Subscribers who exercise their rights
pursuant to this Section 12(a) shall have the right during the seven (7)
business days following receipt of the notice to purchase such offered common
stock, debt or other securities in accordance with the terms and conditions set
forth in the notice of sale in the same proportion to each other as their
purchase of in the Offering. Each Subscriber may exercise such right independent
of the exercise thereof by the other Subscribers. In the event such terms and
conditions are modified during the notice period, the Subscribers shall be given
prompt notice of such modification and shall have the right during the seven (7)
business days following the notice of modification to exercise such right.

 

33

--------------------------------------------------------------------------------




(b)       Most Favored Nation Provision. Other than the Excepted Issuances, if,
at any time while the Subscriber holds any Purchased Shares, Warrants or Warrant
Shares, the Company shall offer, issue or agree to issue any common stock or
securities (including preferred stock, debentures, warrants, options or other
rights, howsoever denominated) convertible into or exercisable for shares of
common stock (or modify any of the foregoing which may be outstanding)
(collectively, “New Securities”) to any person or entity (“Third Party
Purchaser”) at a purchase or conversion price per share and/or an exercise price
per share, respectively, which shall be less than the Share Purchase Price
(adjusted for capital adjustments such as stock splits or dividends paid in
shares of common stock) or the then effective Exercise Price of the Warrants,
without the consent of the Subscriber holding such Purchased Shares, Warrants or
Warrant Shares, then such Subscriber shall have the right to apply the lowest
such purchase price, conversion price or exercise price of the offering or sale
of such New Securities to the purchase price of the Purchased Shares then held
by the Subscriber (and, if necessary, the Company will issue additional shares
to Subscriber to take into account the amount paid by the Subscriber as of the
Closing Date and the adjustment made to the per share purchase price
contemplated by this paragraph), to the warrant exercise price of Warrant Shares
then held by the Subscriber (and, if necessary, the Company will issue
additional shares to Subscriber to take into account the amount paid whether in
cash or by cashless exercise paid by the Subscriber for the Warrant Shares then
held and the adjustment made to the per share exercise price) and to the
exercise price for all unexercised Warrants, each as of the date of the offering
or sale of such New Securities, and the appropriate adjustments to each relevant
Transaction Document will be deemed made accordingly. The rights of the
Subscriber set forth in this Section 12(b) are in addition to any other rights
the Subscriber has pursuant to this Agreement, any Transaction Document, and any
other agreement referred to or entered into in connection herewith.

 

(c)       Option Plan Restrictions. The only officer, director, employee and
consultant stock option or stock incentive plan currently in effect or
contemplated by the Company has been submitted to the Subscribers or filed with
the Reports. No other plan will be adopted nor may any options or equity not
included in such plan be issued until the end of the Exclusion Period.

 

(d)       Maximum Exercise of Rights. In the event the exercise of the rights
described in Sections 12(a) and 12(b) would result in the issuance of an amount
of common stock of the Company that would exceed the maximum amount that may be
issued to a Subscriber calculated in the manner described in Section 2.2 of the
Warrants, then the issuance of such additional shares of Common Stock of the
Company to such Subscriber will be deferred in whole or in part until such time
as such Subscriber is able to beneficially own such common stock without
exceeding the maximum amount set forth contemplated by Section 2.2 of the
Warrants. The determination of when such common stock may be issued shall be
made by each Subscriber as to only such Subscriber.

 

34

--------------------------------------------------------------------------------




(e)       Other Financing Transactions. Anything in any other provision of the
Transaction Documents, including the preceding provisions of this Section 12, to
the contrary notwithstanding, during the period from the Closing Date through
and including the first anniversary of the Effective Date, the Company shall not
enter into any other financing transaction which provides for the Company to
issue any shares of Common Stock or any security convertible into or exercisable
for Common Stock.

 

 

13.

Miscellaneous.

 

(a)       Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to the address set forth
above Tel 0371-65861171, Fax 0371-65861170, AttnKexuan Yao Chief Executive
Officer, with a copy by telecopier only to: Anslow & Jaclin, LLP, Attn: Richard
I. Anslow, Esq., 195 Route 9 South, Manalapan, New Jersey 07726, telecopier
number (732) 577-1188, and (ii) if to the Subscribers, to: the one or more
addresses and telecopier numbers indicated on the signature pages hereto, with
an additional copy by telecopier only to: Krieger & Prager, LLP, Attn: Samuel M.
Krieger, Esq., 39 Broadway, Suite 920, New York, New York 10006, telecopier
number: (212) 363-2999.

 

(b)       Maximum Interest Rate. Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest or dividends required to be paid or other charges hereunder exceed the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Subscriber and thus refunded
to the Company.

 

(c)       Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. Neither the Company nor the Subscribers
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith. No right or obligation of the
Company shall be assigned without prior notice to and the written Consent of the
Subscribers.

 

35

--------------------------------------------------------------------------------




(d)       Counterparts/Execution. This Agreement may be executed in any number
of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

 

(e)       Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York sitting in the City of New
York or in the federal courts located in the state of New York sitting in the
City Counties of New York. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

 

(f)        Specific Enforcement, Consent to Jurisdiction. The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to one or more preliminary
and final injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity. Subject to Section 13(e) hereof, each of the Company, Subscriber
and any signatory hereto in his personal capacity hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in New York of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Nothing in this Section shall affect
or limit any right to serve process in any other manner permitted by law.

 

(g)       Independent Nature of Subscribers. The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the

 

36

--------------------------------------------------------------------------------




business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Subscriber or by any agent or employee
of any other Subscriber, and no Subscriber or any of its agents or employees
shall have any liability to any Subscriber (or any other person) relating to or
arising from any such information, materials, statements or opinions. The
Company acknowledges that nothing contained in any Transaction Document, and no
action taken by any Subscriber pursuant hereto or thereto (including, but not
limited to, the (i) inclusion of a Subscriber in the Registration Statement and
(ii) review by, and consent to, such Registration Statement by a Subscriber)
shall be deemed to constitute the Subscribers as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
Subscribers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Company acknowledges that each Subscriber shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of the Transaction Documents, and it shall not be necessary for any other
Subscriber to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that it has elected to provide all Subscribers
with the same terms and Transaction Documents for the convenience of the Company
and not because Company was required or requested to do so by the Subscribers.
The Company acknowledges that such procedure with respect to the Transaction
Documents in no way creates a presumption that the Subscribers are in any way
acting in concert or as a group with respect to the Transaction Documents or the
transactions contemplated thereby.

 

(f)        Damages. In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.

 

(g)       Consent. As used in the Agreement, “Consent of the Subscribers” or
similar language means the written consent of holders of not less than 75% of
the total of the Shares issued which are owned by Subscribers on the date such
consent is requested.

 

(h)       Equal Treatment. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the Subscribers and their permitted successors and assigns.

 

37

--------------------------------------------------------------------------------




SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

IN WITNESS WHEREOF, with respect to the Purchase Price specified below, each the
undersigned represents that the foregoing statements made by it above are true
and correct and that it has caused this Agreement to be duly executed on its
behalf (if an entity, by one of its officers thereunto duly authorized) as of
the date first above written.

 

NO. OF UNITS AT $300,000 PER UNIT:

$________________________

 

NO. OF SHARES

_________________________

NO. OF WARRANTS

_________________________

 

 

SUBSCRIBER:

 

________________________________

____________________________________

Address

Printed Name of Subscriber

________________________________

 

Telephone No. ___________________

By: _________________________________

Telecopier No. ___________________

(Signature of Authorized Person)

 

 

_____________________________________

______________________________

Printed Name and Title

Jurisdiction of Incorporation

or Organization

Tax ID No. _______________

 

If the above Notice Address is notthe Residence (for individual Subscriber) or
Principal Place of Business (for Subscriber which is not an individual), such
Residence or Principal Place of Business is:

_____________________________

_____________________________

_____________________________

 

COMPANY:

CHINA ARMCO METALS, INC.

a Nevada Corporation

 

By: _________________________________

(Signature of Authorized Person)

_____________________________________

Printed Name and Title

 

38

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES

 

 

Exhibit A

Form of Warrant

 

 

Exhibit B

Escrow Agreement

 

 

Exhibit C

Form of Legal Opinion

 

 

Exhibit D

Form of Public Announcement or Form 8-K

 

 

Exhibit E

Form of Closing Certificate

 

 

Schedule 5(a)

Subsidiaries

 

 

Schedule 5(b)

Capitalization Not Reflected On Financial Statements

 

 

Schedule 5(d)

Additional Issuances / Capitalization

 

 

Schedule 5(d)-1

Post Closing Capitalization Table

 

 

Schedule 5(q)

Undisclosed Liabilities

 

 

Schedule 5(v)

Transfer Agent

 

 

Schedule 8

Due Diligence Fees

 

 

Schedule 9(f)

Use of Proceeds

 

 

Schedule 9(n)

Permitted Form S-8 Filings

 

 

Schedule 9(q)(ii)

Permitted Repurchases

 

 

Schedule 11(a)

Other Securities to be Registered

 

39

--------------------------------------------------------------------------------